Opinion issued October 30, 2018




                                           In The

                                  Court of Appeals
                                          For The

                             First District of Texas
                                ————————————
                                  NO. 01-18-00870-CV
                               ———————————
                        IN RE ANTHONY WELCH, Relator



             Original Proceeding on Petition for Writ of Mandamus


                             MEMORANDUM OPINION

       Relator, Anthony Welch, has filed a petition for writ of mandamus, arguing

that the trial court denied his right to a trial by jury. *

       We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a). We

dismiss any pending motions as moot.



*
       The underlying case is Fulghum Inc. v. Anthony Welch and all Occupants, cause
       number 18-CCV-062505, pending in the County Court at Law No. 4 of Fort Bend
       County, Texas, the Honorable Jerry W. Bussell presiding.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                       2